UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 16, 2007 ASPREVA PHARMACEUTICALS CORPORATION (Exact Name of Registrant as Specified in Charter) British Columbia, Canada (State or Other Jurisdiction of Incorporation) 000-51169 98-0435540 (Commission File Number) (IRS Employer Identification No.) 1203-4464 Markham Street Victoria, British Columbia, Canada V8Z 7X8 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code:(250) 744-2488 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On October 16, 2007, Aspreva Pharmaceuticals Corporation issued a press release announcing its preliminary revenues for the quarter ended September 30, 2007. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information in this Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by Aspreva Pharmaceuticals Corporation whether made before or after the date hereof, regardless of any general incorporation language in such filing. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits: Exhibit No. Description 99.1 Press Release entitled “Aspreva Announces Preliminary Revenues for Third Quarter 2007,” dated October 16, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASPREVA PHARMACEUTICALS CORPORATION Dated: October 17, 2007 By: /s/Bruce G. Cousins Name: Bruce G. Cousins Title:
